 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDPat M.Courington and No H. Sparkman d/b/a SandMountain Broadcasting ServiceandInternationalBrotherhood of Electrical Workers Local 1564. Case10-CA-8542June21, 1971DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSJENKINSAND KENNEDYOn February 10, 1971, Trial Examiner Lowell Goer-lich issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices in viola-tion of the National Labor Relations Act, as amended,and recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's' Decision. Thereafter, theRespondent and the General Counsel filed exceptionsto the Trial Examiner's Decision and briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationLabor Relations, Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, the briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.tered mail on October 20, 1970. A complaint and notice ofleged that the Respondent had violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended, hereinreferred to as the Act, by interrogating certain of its em-ployees concerning their union membership, activity, anddesires and the union membership, activity, and desires ofother employees and by discharging employee Donald M.Barnard on August 13, 1970, because of his membership inand activities on behalf of the Union and because he engagedin concerted activities with other employees for the purposesof collective bargaining and other mutual aid and protection.The Respondent filed a timely answer denying that it hadengaged in or was engaging in the unfair labor practicesalleged.The case came on for hearing on December 8 and 9, 1970,atGuntersville,Alabama. Each party was afforded a fullopportunity to be heard, to call, examine and cross-examinewitnesses, to, argue orally on the record, to submit proposedfindings of fact and conclusions, and to file briefs. All briefshave been carefully considered by the Trial Examiner.Upon the whole record and upon his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACT, CONCLUSIONS AND REASONSTHEREFORITHE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all times materialherein, an Alabama partnership with its principal office andplace of business located at Albertville, Alabama, where it isengaged in AM and FM radio broadcasting. During the pastcalendar year,' which period is representative of all timesmaterial herein, the Respondent derived revenue in excess of$100,000 from its operations, of which in excess of $5,000 wasreceived for broadcasting for customers located outside theState of Alabama. The Trial Examiner finds, as is admittedby the Respondent, that the Respondent is and has been atall times material herein engaged in commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as, amended,, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Pat M. Courington and No H. Sparkmand/b/a Sand-Mountain Broadcasting Service, Albert-ville,Alabama, their agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner: A charge was filedby International Brotherhood of Electrical Workers Local1564, herein referred to as the Union, on August 21, 1970,and was served upon Pat M. Courington and No H. Spark-man doing business as Sand Mountain Broadcasting Service,the Respondent herein, by registered mail on August 24,1970. A copy of the amended charge was filed on September14, 1970, and served on the Respondent by registered mail onthe same date. A copy of the second amended charge filed onOctober 19, 1970, was served upon the Respondent by regis-191 NLRB No. 71n THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers Local1564 is and has been at all times material herein a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESStatement of Pertinent FactsPartner Pat M. Courington and Station Manager HenryHoffman are admitted supervisors and at all times materialherein were supervisors within the meaning of Section 2(11)of the Act. In connection with the Respondent's operations,which were defined by Courington as "Rural Radio," Cour-ington referred to himself as the "Wheel."Alleged discriminatee Donald M. Barnard commencedworking for the Respondent in late August 1969 "as an engi-neer to stand in for Mr. Hoffman who was then the chiefengineer and was going on vacation." Hoffman, a first classengineer, was the Respondent's only engineering employee.In order to comply with governmental regulations the stationwhile operating was required to have a first class engineeravailable at all times. Barnard, who was also a first classengineer, satisfied the governmental regulations in this re-spect while Hoffman was on vacation. Barnard, who held afirst class FCC license, had worked in military electronics for5 years. His announcing had been confined to that of militaryradio announcer. SAND MOUNTAIN BROADCASTING SERVICEShortly after Hoffman returned from his vacation Hoffmanassumed the duties as manager of the station at which timehe requested Barnard to continue his duties. In December1969 Barnard became a full-time permanent employee and inaddition to his engineering duties performed duties as anannouncer for FM broadcasts which became his primaryassignment. Of the 40-hour week he spent about 22 or 23hours in FM announcing and the remainder in the mainte-nance of equipment. Other than Acting Station ManagerHoffman, Barnard was the only first class engineer in theemploy of the Respondent. During the period of his employBarnard performed no AM broadcasting although he hadasked for such an assignment. From time to time he was given"constructive criticism" in regard to his work by Hoffmanand Courington. On one occasion he was refused a requestedraise.At the time Barnard was hired he was self-employed in thechicken business and since his chicken business kept him busyduring the mornings his work periods at the station werelimited to afternoons.'On July 16, 1970, Robert Giles entered the Respondent'semploy. While Giles was a youngster 18 years of age he hadconsiderable experience as a radio announcer. He held a 3dclass radio telephone operator's license. He had worked withhis father who was connected with the radio business and hadbeen employedas an announcerby radio stations at CapeCanaveral, Florida, and Cocoa, Florida. At Cocoa he hadworked a regular shift, "disc jockey type work, talking be-tween records, production, copyrighting and that sort ofthing. Running the board ... and ... music director." Gilesmade application for employment with the Respondentthrough his uncle who was acquainted with Courington andlived in the vicinity of Albertville. Giles' uncle "had sug-gested that [Giles] could come up to go to Snead and live withhim at his home and go to Snead College." After reviewingan audition tape submitted by Giles, Courington employedhim as an announcer. His schedule was arranged so that hewas able to attend college. The greater part of his work wasin FM announcing; however, he did some AM work.'On July 29, 1970, at theinstigationof Calvin Williamson,business manager of the Union, a meeting of some of theRespondent's employees was held atBoaz,Alabama. In addi-tion to Williamson, employees Billy Prickett, Barnard, GlennDale Johnson, and Philip Gable were present. All the em-ployees present signed authorization cards. A couple of dayslater Barnard gave two cards of other employees to William-son and Williamson received a third card on August 1, 1970.On August 3, 1970, Hoffman called Barnard into theproduction studio and asked him "if [he] knew anythingabout union activities of a union trying to organize the stationand had [he] been contacted in any manner." Barnard repliedthat he had attendeda union meetingand asked' him why hewas questioning him. Hoffman said that the Respondent hadinformation that the Union was trying to organize the stationand that "this union is an engineer's union and [Barnard] and[Hoffman were] the only engineers here." During the conver-sation Philip Gable walked into the room and upon observinghim Barnard remarked that Gable was also aware of theunion activities; Gable agreed.On the afternoon of the same day Hoffman said to Barnard,"Don, if you've got anything to do with the union businessI would advise you to drop it. Mr. Courington is pretty shookup.'Courington considered Barnard to be primarily employed in thechicken business2It had been the Employer's practice to utilize schoolboys for its FMbroadcasting. The FM station had never operated on a profitable basis.363On August 4, 1970, at "around quarter past nine in themorning," Hoffman asked employee Johnson whether Bar-nard was "trying to bring theunion in. , . "Johnson repliedthat he did not know. Hoffmansaid,"the whole thing reallydisturbs me." Johnson replied that he was "very much dis-turbed with the wholeorganizationand ... would probablyshove off that day if [he] had another position to go to."About 4:30 on theeveningof August 4 Hoffman calledBarnard into his office and informed him that he was beingplaced on "standby status." At Barnard's request Barnardand Hoffman went to Courington's office. According to Bar-nard, Courington informed him that he had just received theend of the month financial statement and that the revenuewas down for which reason he had to cut the staff. Pointingout to Courington that the stationwas oneover normalstrengthin announcersand that he was the only workingengineer, 'Barnard asked why he was cut rather than an an-nouncer. Courington replied that it wasa management deci-sion.According to Courington's version Barnard asked himwhy he was being laid off instead of somebody else. Couring-ton replied that he made "the decisions" and that he thoughtothers were more important to the station. After further dis-cussion on the point Courington inquired of Barnard as towhom he would have laid off.Barnardoffered no suggestion.During the conversation Barnard asked Courington if he wasbeing laid off "because of the Union." Courington replied that"the economy caused the layoff." Barnard asked when hewould be called for work. Courington replied, "you will workupon call, when Henry Hoffman calls you for work," where-upon Barnard asked, "will it be 10, will it be 5." Couringtonresponded, "I can not tell you that. It might be 40. It mightbe an hour. If we do not have trouble you will not be called.If we do not have trouble where we would need your help youwill not be called."August 5, 1970, the Respondent received a letter from theUnion demanding representativestatus.'On the same day,about 10:30 in the morning, employee Johnson was called toCourington's office where, in the presence of Hoffman, Cour-ington told him that they wanted him on "earlymorning."Courington further said, "I understand you have signed thecard asking the IBEW or someone to represent you." John-son did not reply. Courington further commented, "we don'tlike this. I want to run thestationand I want Henry to runthe station ... I am putting you on this position so that if thisthing does come about then ... you can't look back and sayI had so and so..""On the same day Courington asked Giles "how [he]thought about the Union" and what he "had done about it.""If [he] had a union card, if [he] had seen it and what [he]had done with any card [he] had." Giles replied that he "gavethe card back to whom [he] had gotten the card from." TheUnion was further discussed; Courington "allowed [Giles] tosay how [he] felt about the union ... "Shortly thereafterCourington asked employer DaveTurner whether he hadsigned"a card to request a vote onunion representation."He answered that he hadsigned acard, whereupon Courington inquired, "[W]ho else signedcards for the union representative?" Turner replied that "allthe eligible radio employees had signed applications."''While there is contradictory evidence in the record as to whether or notthe letter was received on August 4 or August 5, the Trial Examiner is ofthe opinion that the preponderance of the credited testimony establishesthat the letter was received by the Respondent on August 5 rather thanAugust 4.°The uncontroverted and credited testimony of Johnson.The uncontroverted and credited testimony of Turner 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 10, 1970, the Union filed its petition for arepresentation election.Thereafter Courington conferred with his attorney. Out ofsuch conference came the following letter addressed to Bar-nard dated August 13, 1970:When your services were terminated, I advised you thatwhen we needed you we would call you. I also advisedyou that the quality of your announcing was not accepta-ble.In all fairness, I must tell you that we will have no needfor your services in the foreseeable future, and youshould feel free to seek and accept employment else-where.'On August 27 while employee Johnson was in Couring-ton's office, Courington told him that "he had been thinkingabout and studying about the whole situation and to whereithad started and what caused it." He said "maybe I am alittle concerned about Donald Barnard since he ... had comearound asking for more money ... I don't know about PhilGable, maybe he's just going along with the crowd.... "Counngton added, "I don't believe we had any of this kindof trouble until Dave Turner came around and maybe hemight have changed the people's thinking toward it or some-thing." Among other things Courington told Johnson that"the way you vote has nothing whatsoever to do with whetheror not you are still employed." He added "that having a unionwas no guarantee that you could not be dismissed. If anemployer was looking for mistakes in a man he could cer-tainly find them."'On August 28, 1970, employee Gable was called into Cou-rington's office where Courington asked him if he knew thathe would have to vote in the coming election for a unionrepresentative. Gable answered in the affirmative whereuponCourington asked him whether he had signed a union cardand attendedunion meetings.Gable again answered in theaffirmative. Both then talked "about the pros and cons of theUnion." Courington asked Gable how he "thought the elec-tion would go." Gable answered that he thought the Unionwould win.On August 31, 1970, an agreement for a stipulated consentelection was approved by the Regional Director and the elec-tion subsequently was held on September 17, 1970.Approximately 3 weeks before the hearing while Barnardwas having coffee with former Station Manager Hoffman heasked Hoffman why Courington had singled him out fordischarge as opposed to other employees. Hoffman repliedthat Courington thought that Barnard was behind the unionactivity because the Union was an engineer's union and Hoff-man and Barnard were the only engineers in the Respond-ent's employ.Conclusions and Reasons ThereforFirst: The 8(a)(1) allegations.The General Counsel claimsthat the interrogations addressed to the Respondent's em-ployees set out above were unlawful and in violation of Sec-tion 8(a)(1) of the Act. While the Respondent does not affir-matively deny any of the incidents concerning the allegedinterrogations, the Respondent "would respectfully suggestto the Trial Examiner that the alleged instances of interroga-tion are at best nebulous and at no point was any proofintroduced regarding a statement on behalf of the Respond-ent, or its agent, which contained a threat of reprisal or6Courington admitted that at the time of Barnard's layoff he did not tellhim that the quality of his announcing was the reason for his layoff nor didhe tell him at the time of his layoff that his "services were terminated."'The uncontroverted and credited testimony of Turner.promise of benefit, especially as to the Charging Party."8 TheTrialExaminerviews theforegoing interrogations as beingoppressive. They served no legitimate Employer's purposebut sought information most useful for discrimination and forcombating union organization. The information was solicitedunder such circumstances as to lead employees to believe thatthe information which the Employer sought would be usedin reprisal against its employees. Thus the interrogations werecoercive in character and interfered with employees' Section7 rights. By the interrogations of employees Barnard, John-son, Giles, Turner, and Gable, set out above, the Respondentviolated Section 8(a)(1) of the Act. SeeProfessional TapeCompany, Inc.,171 NLRB No. 61, affd.N.L.R.B. v. Profes-sionalTape Company, Inc.,422 F.2d 989 (C.A. 7).Second: The Discharge of Donald M. Barnard.On August5, 1970, Barnard was put on standby status' where he re-mained until his discharge on August 13, 1970. During thisperiod, it is clear from the record that he did nothing as aworking employee (since he was not employed) which wouldhave triggered his discharge on August 13, 1970. Thus theexplanation for his discharge must lie either in his conductprior to August 4, 1970, the date he was put on standbystatus, or in the events which occurred subsequent to August4, 1970. The Respondent fingers Barnard's prior conduct andcontends that he was discharged because of the prior unac-ceptable quality of his announcing (re: letter of discharge)and "so that he might be free to seek other employment if hechoose."Such contentions are unbelievable and without merit in thelight of the credible record.An examination of the events which occurred between Au-gust 5 and August 13 convinces the Trial Examiner that theynot only explain the Respondent's action in discharging Bar-nard but also reveal the "true purpose" or "real motive"" ofthe Respondent in discharging him.After Barnard was placed on standby status the Employerreceived the letter from the Union on August 5, 1970, de-manding representative status. On the same day Couringtontold employee Johnson that he did not like "this" ("askingthe IBEW or someone to represent you") and he wanted torun the station. On the same day Courington unlawfullyinterrogated employee Giles about the Union and shortlythereafter learned from employee Turner by unlawful interro-gation that "all eligible radio employees had signed applica-tions". On August 10, 1970, the Union filed its petition foran election whereupon Courington for the first time was facedwith the actuality of a union election which, the chanceswere, would be resolved in the Union's favor for "all eligibleradio employees had signed applications."" Citing a causewhich had not been mentioned at the time of Barnard's layoff,Courington precipitately discharged Barnard, an employeeabout whom he was concerned"since[he] came around ask-ing for money" and because he suspected that Barnard, as theonly nonsupervisory engineer in the Respondent's employ,instigated union organization at the station. Indeed it wouldappear that business considerations would have weighed inBrief of Respondent p. 1.While there is more than a strong suspicion in the record that Barnardwas placed on a standby status because of his union affection, the TrialExaminer makes no finding in this respect in that there is no allegation inthe complaint Barnard's layoff on August 5 was discriminatorily motivatedin violation of Section 8(a)(3) of the Act.'°"It is the'true purpose'or 'real motive'in hiring or firing that consti-tutes the test."Local 357, International Brotherhood of Teamsters [LosAngeles-SeattleMotor Express] v. N.L.R.B,365 U S 667, 675. See alsoN.L.R B. v. Brown Food Stores,380 U.S. 278, 287." No doubt Courington was as "shook up" about the Union's petition ashe was when he first learned of the Union. SAND MOUNTAIN BROADCASTING SERVICEfavor of retaining Barnard and that Courington acted to thedisadvantage of the station in that had Barnard been retainedon standby status not only would the Employer have had anannouncer to call upon if needed, but also an engineer, whosequalifications met the Government's requirements,and whowould have been available for stand-in for Hoffman, the Re-spondent's only engineer,when he was unavailable because ofillness, vaction,or other causes.Moreover,because Barnard'sroots were well established in the community by reason of hischicken business, the chances were that he would have re-mained in the community available for the Respondent's call.Surely Courington must have known and conditioned hisresponses to the salient fact well known in labor-managementrelations: "Obviously the discharge of a leading union advo-cate is a most effective method of undermining the unionorganizationaleffort."N.L.R.B. v. Longhorn Transfer Ser-vice,346 F.2d 1003(C.A. 5). Courington's testimony confirmssuch a conclusion and clinches a finding of discriminatorymotivation.TRIAL EXAMINER: Mr. Batson wants to know whatcaused you to do that [send the letter of August 13].What happened during that period?THE WITNESS I had talked with Mr. Clements' firmand we had decided to send a letter.Q. (By Mr.Batson)As a result of having contactedthem you left the man go.A. After I hadcontacted Mr. Clements'firm I wrotethe letter.Q. You wanted to get rid of all the people that youcould ...A. No, not necessarily.Q. Notnecessarily ...A. That did play a part in it, however ...*****Q. (By Mr.Batson)But after learning of his unionactivities and the union activity at the plant you didterminate him.A. Yes.I terminated him after I knew about it but Ihad not called him to work.Q. That's right.You,had notcalled him back in in-terim.A. I had not needed his services and I thought that hemight want to work.Q. But it was upon learning of this and the unionactivity of others at the plant that you decided to termi-nate him.A. No. It was after I knew about it.Q. (By Mr. Batson) I am asking you that your ac-quired knowledge of Mr.Barnard's union activities andthe general union activity at the plant, at the station isthe only thing that happened between August 4th andAugust 13th that precipated [sic] you discharging himon August 13th.A. That's the only thing. I could not see any need forhis services so I gave him the letter.365TRIAL EXAMINER Now, would you tell me whatcaused you to send the letter on August 14th to himterminating his services completely?THE WITNESS: I could not see that we would be need-ing his services any more. I had discussed this with Mr.Hoffman and we did not see that we needed his services.Certainly I knew that he would not be announcing. Wesaw that the equipment was in such shape that I wouldnot need his services there. Certainly I knew about theunion activity by this time but since I knew about theunion activity and I saw that I wouldn't-feel like Ineeded his services any more. I felt like I should makethis determination.Q. (By Mr. Batson): Because of the union activity atthe plant at that time.A. Because I did not feel that I would need his servicesany more. Now, what prompted me to feel thisis some-thing else.The "something else" which prompted Courington "tofeel" that he would not need Barnard's services any more (inthat the record reveals no other reasonable interpretation)must have been his conviction that the discharge of Barnardwould contribute to the defeat of the Union. To find other-wise under the credited facts in this case is to defy logic,renounce expertise,and flout the realities of the industrialworld. The discharge of Barnard for the reasons ascribed bythe Respondent were pretexts, pure and simple. Courington'sexplanations lacked a convincing ring. Accordingly,the TrialExaminer finds that the Respondent's "real motive" and"true purpose" in discharging Barnard was to discouragemembership in a labor organization,interfere with the free-dom of choice of its employees in the coming election, andeliminate an employee as an eligible voter who was a knownunion partisan and that by such discharge the Respondentviolated Section 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1.The Unionis a labor organization within the meaningof the Act.2.TheRespondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it will effectu-ate the purposes of the Act for jurisdiction to be exercisedherein.3.By interfering with,restraining,and coercing employeesin the exercise of rights guaranteed them by Section 7 of theAct, Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) ofthe Act.-4. By unlawfully discharging Donald M. Barnard on Au-gust 13, 1970, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE RECOMMENDED REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that it ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. It having beenfound that the Respondent unlawfully discharged Donald M.Barnard,it is recommended that the Respondent remedysuch unlawful conduct. It is recommended in accordancewith Board policy" that Respondent offer Donald M. Bar-12SeeThe Rushton Company,158NLRB 1730, 1740. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDnard immediate and full reinstatement to his former positionor, if such position no longer exists, to a substantially equiva-lent position without prejudice to his seniority or other rightsand privileges and make him whole for any loss of earningshe may have suffered as a result of the discrimination againsthim by payment to him of a sum of money equal to theamount he would have earned from the date of his dis-criminatory discharge to the date of an offer of reinstatementless net earnings during said period to be computed on aquarterly basis in the manner established by, the Board in FW. Woolworth Company,90 NLRB 289, and including inter-est at the rate of 6 percent per annum in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716."Upon the basis of the foregoing findings of fact and conclu-sions of law and the entire record, and pursuant to Section10(c) of the Act, the Trial Examiner hereby issues the follow-ing recommended:"ORDERRespondent, Pat M. Courington and No H. Sparkmand/b/a Sand Mountain Broadcasting Service, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Brother-hood of Electrical Workers Local 1564, or any other labororganization, by unlawfully discriminatorily discharging anyof its employees or discriminating in any manner in respectto their hire or tenure of employment or any term or condi-tion of employment to discourage membership in a labororganization.(b)Unlawfully interrogating employees concerning theirunion activities.(c) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights toself-organization, to form labor organizations, to join or assistthe International Brotherhood of Electrical Workers Local1564 or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engagein concerted activity for the purpose of mutual aid or protec-tion as guaranteed in Section 7 of the Act or refrain from anyand all such activities.2. Take the following affirmative action which will effectu-ate the policies of the Act:(a) Offer Donald M. Barnard immediate and full reinstate-ment to his former job or, if that former job no longer exists,to a substantially equivalent position without prejudice to hisseniority or other rights and privileges and make him wholefor any loss of pay that he may have suffered by reason of theRespondent's discrimination against him in accordance withthe recommendations set forth in the section of this Decisionentitled "The Recommended Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and report, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order." The Trial Examiner has made no finding as to whether or not, in viewof Barnard's standby status, he will be entitled to any backpay. Such matteris reserved for the compliance stage of this proceeding.11In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes(c)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.(d) Post at its Albertville establishment copies of the at-tached notice marked "Appendix."" Copies of said notice, onforms provided by the Regional Director for Region 10, afterbeing duly signed by the Respondent's representative, shall beposted by it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced,or covered by any other material.(e) Notify the Regional Director for Region 10, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith."IT IS FURTHER RECOMMENDED that the complaint be dis-missed insofar as it alleges violations of the Act other thanthose found in this Decision." In the event that theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."16 In the eventthatthis recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 10, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentA Trial Examiner for the National Labor Relations Board,after a hearing in which all parties were permitted to in-troduce evidence, found that we discharged Donald M. Bar-nard unlawfully and that by his discharge we discouragedemployees from becoming and remaining members of theInternational Brotherhood of Electrical Workers Local 1564and that his discharge violated the National Labor RelationsAct.WE WILL give Donald M. Barnard back his job or, ifhis job no longer exists, a substantially equivalent job.WE WILL restore his seniority and pay him the back-pay he has lost because we discharged him.WE WILL NOT discharge any employee for the samereasons for which the Trial Examiner found that wedischarged Donald M. Barnard.WE WILL NOT unlawfully discharge employees, forlawfully engaging in union activities.WE WILL NOT unlawfully interrogate our employeesconcerning their union sympathies or activities.The laws of the United States give all employees theserights:To organize themselves;To form, join, or help unions;To bargain as a group through representativesthat they choose;To act together for collective bargaining or othermutual aid or protection; SAND MOUNTAIN BROADCASTING SERVICE367And to refuse to do any or all of these things.All of you are free to become or remain,or refrain frombecoming or remaining,members of any labor organization.PAT M. COURINGTONAND No H.SPARKMAN D/B/ASAND MOUNTAINBROADCASTINGSERVICE(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement,upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office,1417 CityFederal Building,2026 Second Avenue North, Birmingham,Alabama 35203,Telephone 205-325-3877.